TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00498-CV


                                  Sterling Hampton, Appellant

                                                   v.

                  GDS Associates, Inc. and Hi-Line Engineering, Appellees


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-21-004768, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Sterling Hampton and Appellees GDS Associates, Inc. and Hi-Line

Engineering have filed a joint motion to abate the appeal pending the parties’ agreed mediation

of the dispute. We abate this appeal to allow the parties to conduct the scheduled mediation. See

Tex. R. App. P. 2 (appellate court may suspend rule’s operation in particular case and order

different procedure). The parties shall submit either a joint status report concerning the status of

settlement negotiations or a motion to reinstate on or before August 22, 2022. The appeal will

remain abated until further order of this Court.



Before Justices Goodwin, Baker, Triana

Abated

Filed: July 22, 2022